Citation Nr: 1519675	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-04 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran submitted additional evidence to the Board after certification of the appeal, but the case was re-adjudicated in a November 2013 Supplemental Statement of the Case.  A remand for such review is therefore not required.  


FINDING OF FACT

Service connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The requirements of the statute and regulation have been met with regard to the claims being decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in November 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA treatment records.  The Veteran was also afforded VA examinations in January 2012 and March 2013 as to current severity the Veteran's service-connected disabilities.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinions proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  

For the reasons set forth above, VA has complied with the VCAA's notification and assistance requirements.  The claim to a TDIU is thus ready to be considered on the merits.

Laws and Regulations

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.130, DC 9435, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Analysis

In the October 2011 VA Form 8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran wrote that the disabilities that prevent him from securing or following substantially gainful employment were type II diabetes mellitus and hypertension.  The Veteran is not service-connected for hypertension and this claim is not on appeal before the Board.

In the rating decision on appeal dated April 2012, the RO increased the evaluation of the Veteran's type II diabetes mellitus from 10 to 20 percent.  The RO cited to findings from a January 2012 VA examination showing restricted diet and oral hypoglycemic agent treatment.  A rating decision dated June 2013 denied increased evaluations for the Veteran's service-connected mood disorder and diabetic peripheral neuropathy of the lower extremities.

The Veteran's service connected disabilities are as follows: mood disorder, rated at 50 percent disabling, type II diabetes mellitus, rated at 20 percent disabling, and bilateral peripheral neuropathy of the lower extremities, rated at 10 percent disabling per extremity, and erectile dysfunction, noncompensable.  The Veteran's combined disability rating is 70 percent effective from March 2011.  

The Board notes that prior to his October 2011 claim for TDIU, at a VA genitourinary system examination dated May 2009, the Veteran reported that he had retired in 2007 due to duration of work and eligibility based on age.

At a VA psychiatric examination April 2011, the Veteran reported that he had not worked in 10 years.  The Veteran reported social isolation and depression due to his service-connected disabilities.  The examiner noted that the Veteran's thought process was not impaired and that he experienced no impairment in activities of daily living.

A VA examination dated January 2012 for the Veteran's mood disorder showed the Veteran had worked approximately 30 months prior to the examination as an appraiser.  The examiner noted that the Veteran appeared to have lost his motivation and that he had limited coping skills for pressure and stress in work type situations.  The examiner noted that the Veteran was past the retirement age and was not employable.  The examiner opined that the Veteran manifests occupational and social impairment with reduced reliability and productivity based on depressed mood and mild memory loss.  This examiner assigned a GAF score of 65.  See January 2012 VA examination report.  

A VA examination dated January 2012 for the Veteran's type II diabetes mellitus shows this condition is manifested by a restricted diet and prescribed oral hypoglycemic agent.  The Veteran was not prescribed insulin injection treatment.  The examiner opined that the Veteran's type II diabetes mellitus does not impact his ability to work.

A VA examination dated January 2012 for peripheral neuropathy of the lower extremities showed mild paresthesias and numbness of the lower extremities.  The examiner opined that the Veteran's bilateral peripheral neuropathy of the lower extremities does not impact his ability to work.

In December 2012, the Veteran received mental health outpatient treatment.  During this treatment, the Veteran presented to the treating source, Dr. S.Z., Ph.D., a copy of the November 2012 Statement of the Case regarding TDIU.  The Veteran reported he experienced severe, chronic pain, depression, anxiety, labile mood swings, disillusionment, and social withdrawal resulting from his multiple service-connected conditions.  A mental status examination showed the Veteran was oriented to the setting, with normal thought process and no evidence suicidal or homicidal ideation or plans.  

The December 2012 VA treatment note from Dr. S.Z., Ph.D. shows that the treating source opined that the Veteran is not able to maintain gainful employment or social relationships due to his Axis I diagnosis of mood disorder and Axis III medical disorders of type II diabetes mellitus and bilateral peripheral neuropathy of the lower extremities.  This examiner assigned a GAF score of 45.  The examiner noted the Veteran reported no gainful employment since 2006.

A VA examination dated March 2013 for the Veteran's mood disorder shows the examiner opined that the Veteran manifests occupational and social impairment with reduced reliability and productivity based on depressed mood.  This examiner assigned a GAF score of 65.  The Veteran reported last working in 2008 as an appraiser.  The examiner noted that the Veteran had not been in psychiatric treatment and has not been hospitalized for psychiatric reasons.  The examiner noted that insight and judgment were adequate, the Veteran was not suicidal or homicidal, and was oriented to the current setting.  Based on this examination and the January 2012 examination, this examiner opined that there was no clinical evidence to suggest that the Veteran was unemployable.  See March 2013 VA examination report.

A VA examination dated March 2013 for the Veteran's type II diabetes mellitus, erectile dysfunction, and bilateral peripheral neuropathy of the lower extremities shows the VA examiner opined that these conditions should not impair any type of work, whether physical or sedentary.  The examiner noted that the Veteran last worked as an appraiser and left this employment due to a downturn in the housing market in 2008.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board has considered the Veteran's lay statements regarding the severity of his service-connected disabilities and the impact these conditions have on his ability to obtain or maintain substantially gainful employment.  The Board finds that the Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Although there is evidence that the Veteran's mood disorder results in an occupational and social impairment with reduced reliability and productivity, the Board notes that the findings from the VA treatment note dated December 2012 are not consistent with the remainder of the evidence of record.  The December 2012 VA treatment note from Dr. S.Z., Ph.D. does not contain support for their opinion that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected conditions.  In contrast, the March 2013 VA psychiatric examination contains a comprehensive evaluation of the Veteran's mood disorder based on diagnostic criteria.

Here, we are faced with conflicts in the record.  The Veteran asserts that he is unemployable.  Dr. SZ opined that the Veteran was unable to maintain gainful employment and the January 2012 examiner found the appellant unemployable.  However, the January 2012 examiner entered a GAF of 65, a determination that falls far short of establishing an inability to engage in substantially gainful employment.  Further, in the context of the opinion, the examiner noted that the Veteran was past retirement age.  This tends to establish that the employability status was unrelated to disability.  In regard to the Veteran's own opinion, such is a generic statement and lacking in sufficient detail so as to be probative.  Similarly, the opinion of SZ is lacking in detail, except for providing a GAF of 45.  Here, we find that the opinion and GAF provided by Dr. SZ is wildly inconsistent with the other evidence of record and such opinion is accorded little probative value. 


The Board finds the March 2013 VA psychiatric and physical examination results and objective testing of the Veteran's service-connected disabilities to be the most probative evidence of record as to the impact these conditions have on his ability to obtain and maintain substantially gainful employment.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  These examination reports show the examiner's reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  Supporting rationale was also provided for the opinions proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The above evidence reflects that the service connected disabilities alone have not rendered the Veteran unable to obtain and maintain substantially gainful employment.  

The functional effects of the disability have been described by most health care professionals as minimal to moderate.  Although the Veteran indicated that lack of motivation was preventing him from working, physical findings indicated that the Veteran had strength and motion within full limits, and there was no indication that the symptoms caused by the service connected disabilities would preclude him from doing tasks necessary to engage in some form of substantially gainful employment.  

The evidence of record as to employment and educational history indicates the Veteran is a high school graduate and that he worked as a photographer and an appraiser as recently as 2008.  Additionally, the Board notes that the Veteran reported to a May 2009 VA examiner that he retired due to age and eligibility from duration of work.  To the extent that the Veteran indicated that his disabilities would preclude him from such employment, the Board finds the opinions of the health care professional based on examination that the functional impairment caused by the disabilities were mild to moderate to be of greater probative weight than the Veteran's lay assertions.

Based on the above, the Board finds that the preponderance of the evidence reflects that the Veteran's service connected disabilities alone have not precluded him from obtaining and maintaining substantially gainful employment.   The benefit of the doubt doctrine is thus not for application and the claim for a total disability rating based on individual unemployability must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A total disability rating based on individual unemployability is denied



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


